Dear Mr. Deville:
You ask for our interpretation of Article 7, Section 18(G) of the Louisiana Constitution.  This article provides for a special assessment level of residential property that is owned by someone 65 years of age or older and who has a gross income of $50,000.00 or less.  You indicate that there is some confusion as to whether or not this article requires an assessment of the property for the first year that the owner qualifies for and receives the special assessment level.  In short, we do not believe so.
Article 7, Section 18(G) specifically provides that the assessment of residential property that receives the homestead exemption and is owned and occupied by any person who is 65 years of age or older and who meets all of the other requirements of the section shall not be increased above the total assessment of that property for the first year that the owner qualifies for and receives the special assessment level.  Although all property subject to taxation must be reappraised every four years, the special assessment level does not mandate a reappraisal at the time the special assessment is granted.  Rather, the law provides that if a homeowner applies and qualifies for the special assessment level, the assessment of his property shall not be increased above the total assessment of that property for the first year that he receives the special assessment level.  The fact that someone applies for the special assessment level should not trigger a reappraisal of the property.  Rather, as we previously opined, the assessed value of residential property to be used to determine the special assessment level is the assessed value of the property prior to reappraisal and reevaluation.1
With kindest regards,
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                         BY:  ________________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Atty. Gen. Op. No. 00-321A